Citation Nr: 0216590	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-07 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly pension by reason of the need 
for aid and attendance of another person or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to July 
1944.

This matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, denying the veteran's claim for 
special monthly pension.


FINDINGS OF FACT

1.  The veteran's principal disabilities include an anxiety 
neurosis with dizzy spells, evaluated as 50 percent 
disabling; pulmonary tuberculosis with residuals of a right 
upper lobectomy, evaluated as 30 percent disabling; defective 
vision, evaluated as 30 percent disabling; coronary artery 
disease with uncontrolled hypertension, evaluated as 30 
percent disabling; and a history of low back pain, 
degenerative joint disease, benign prostatic hypertrophy, and 
allergic rhinitis and sinusitis, each evaluated as 0 percent 
disabling. 

2.  The veteran's multiple nonservice-connected disabilities 
combine to an 80 percent disability rating.

3.  The veteran has previously been found by the RO to be 
entitled to a permanent and total disability for pension 
purposes, and such a rating has remained continuously in 
effect since April 1971.

4.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to five degrees or 
less; and is not a resident of a nursing home; there is a 
showing of incapacity requiring care or assistance of another 
on a regular basis in the activities of daily living and to 
protect him from the hazards or dangers incident to his daily 
environment.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for regular aid and attendance of another person 
have been met.  38 U.S.C.A. §§ 1502, 1521, 5100, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326, 3.351, 3.352(a) (2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined and expanded the obligations of VA 
with respect to its duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  As well, changes to the Code of Federal 
Regulations were made in response to the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  In view of the 
favorable decision in this case, a discussion as to whether 
the new law and regulations are applicable to the veteran 
and, if so, whether the VA complied with the new law and 
regulations would serve no useful purpose.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 
16-92).

Factual Background

The veteran was born in January 1920.  He reportedly 
completed between two and six years of formal schooling.  His 
past work experience was an automobile mechanic, having last 
worked in or about 1968.

By a rating decision of August 1971, the veteran was found to 
be entitled to a permanent and total disability rating for 
pension purposes, effective from April 1971.  

VA medical examination in May 1998 culminated in impressions 
or diagnoses of a history of intraocular surgery with chronic 
scarring and tissue causing a decrease in vision of the right 
eye; early bilateral cataracts; eye pain; refractive error; 
uncontrolled hypertension; coronary artery disease; benign 
prostatic hypertrophy; history of right lobectomy in 1961 due 
to tuberculosis; and degenerative joint disease.

The RO in a rating determination entered in September 1978 
determined that the veteran's entitlement to VA nonservice-
connected disability pension benefits had continued.  

The veteran was hospitalized at a VA facility in January 2000 
for dehydration, syncope, an upper respiratory infection, and 
viral gastritis.

Received by the RO in January 2000 was the veteran's claim 
for special monthly pension in which it was noted that he 
required assistance from another when getting in and out of 
the bathtub and with bathing.  

Received by the RO in March 2000 was a Virginia Department of 
Veterans Affairs Form 10, Medical Statement for Consideration 
of Special Monthly Pension Benefits, compiled by a private 
physician regarding the veteran's spouse.  The veteran was 
informed by the RO in correspondence, dated in June 2000, 
that there was no provision in the law permitting payment of 
special monthly pension on behalf of a spouse of a veteran in 
receipt of nonservice-connected disability pension.

In connection with the veteran's claim for special monthly 
pension, he was afforded a VA medical examination in March 
2000, when he complained of angina, dizzy spells, dyspnea, 
and fatigue.  He stated that he was unsure at times, that he 
was very weak in the legs, with frequent instability of the 
lower extremities, and that he was at times incontinent of 
urine.  Clinically, the veteran appeared to be a well-
nourished, well developed individual who was alert and 
oriented.  He was thin in stature.  Scarring of the left 
chest was noted, with tenderness to palpation.  Another 
tender scar was located in the left inguinal area.  His blood 
pressure was 160/93 in a standing position; in a sitting 
position, it was 171/92; and in a recumbent position, it was 
170/90.  The lungs were clear; the S1 and S2 of the heart 
were normal, without murmur, rub, or gallop.  He was noted to 
be able to perform self-feeding, fastening of clothing, 
bathing, shaving, and toileting.  There was a full range of 
motion of the upper extremities and no functional restriction 
of the lower extremities.  Cervical flexion and extension 
were to 30 degrees; forward flexion of the dorsolumbar spine 
was to 80 degrees, extension to 20 degrees, and lateral 
bending to 15-20 degrees in each direction.  There was full 
extension of the knees, with flexion to 90 degrees.  He was 
able to complete abduction and adduction motions of the hips.  

A thallium myocardial imaging study of October 1994 was noted 
to be abnormal.  No acute or active intrathoracic process was 
identified on chest X-rays.  X-rays of the left knee revealed 
minimal degenerative changes with a narrowed patellofemoral 
compartment.  Views of the lumbosacral spine disclosed 
minimal degenerative changes, slight narrowing of the 
lumbosacral space, and small focal bone changes near the 
right sacroiliac joint.  Spirometry and lung volumes were 
normal.

The findings from examination and testing yielded diagnoses 
of coronary artery disease, classification III; previous 
thoracotomy with scarring; syncopal episodes; hypertension; 
degenerative changes of the left knee; degenerative changes 
of the lumbosacral spine; allergic rhinitis/sinusitis; and 
normal pulmonary function tests.  In addition, the examiner 
offered the following opinion:

Veteran does require aid and attendance with his 
care which he does have his daughter which comes 
in to help prepare meals in their home.  Due to 
his advancing age, poor balance, and also noted 
dizziness, he is at risk for increasing injury to 
himself and also without the assistance of his 
wife who is also ill, and he is required to 
assist with her care, does have limitations in 
even completing those tasks and activities of 
daily living due to his shortness of breath and 
decreased stamina.

In the RO's decision of July 1998, denying the veteran's 
claim for special monthly pension, the veteran's disabilities 
were evaluated as follows:  Anxiety neurosis with dizzy 
spells, 50 percent disabling; pulmonary tuberculosis, 30 
percent disabling; defective vision, 30 percent disabling; 
coronary artery disease with uncontrolled hypertension, 30 
percent disabling; history of low back pain, 0 percent 
disabling; degenerative joint disease, 0 percent disabling; 
and benign prostatic hypertrophy, 0 percent disabling.

Analysis

Where an otherwise eligible veteran is in need of regular aid 
and attendance or is permanently housebound, an increased 
rate of pension is payable.  38 U.S.C.A. § 1521(d).  For 
pension purposes, a person shall be considered to be in need 
of regular aid and attendance if such person is (1) a patient 
in a nursing home or, (2) helpless or blind, or so nearly so 
helpless or blind as to need or require the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b).  The 
requirement of being permanently housebound will be 
considered to have been met when the veteran is substantially 
confined to such veteran's house or immediate premises due to 
a disability or disabilities which it is reasonably certain 
will remain throughout such veteran's lifetime.  38 U.S.C.A. 
§ 1502(c).

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  

The veteran will be considered in need of regular aid and 
attendance if he or she:  (1) Is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable, frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

The rate of pension payable to a veteran who is entitled to 
pension who is not in need of regular aid and attendance 
shall be as prescribed in 38 U.S.C.A. § 1521(e), if in 
addition to having a single permanent disability rated 100 
percent disabling under the Schedule for Rating Disabilities 
(not including ratings based upon unemployability under § 
4.17 of this chapter) the veteran:  (1) Has additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or (2) is 
"permanently housebound" by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.351(d). 

As to the veteran's entitlement to aid and attendance 
benefits, it is noted that the only recent medical evidence 
presented is that of the report of a VA examination in March 
2000.  The medical statement provided regarding the veteran's 
spouse is not for consideration in this matter involving the 
veteran's entitlement to special monthly pension.  
38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.  In pertinent 
part, the VA evaluation in March 2000 contains an opinion by 
a medical professional that is not otherwise contradicted by 
the record, to the effect that the veteran requires the aid 
and assistance of another and that, because of his advancing 
age, poor balance, and dizziness, he risks injury to himself, 
and due to shortness of breath and decreased stamina, he is 
limited in completing tasks of daily living.  Notwithstanding 
the examiner's specific findings that the veteran is able to 
perform self-feeding, fastening of clothing, bathing, 
shaving, and toileting, the aforementioned opinion of such 
examiner clearly falls within the purview of one of the 
defining elements establishing a need for aid and attendance; 
specifically, one's physical or mental incapacity requiring 
care or assistance from another on a regular basis to protect 
the individual from hazards or dangers incident to his daily 
environment.  That being the case, it is determined that the 
veteran is this case is entitled to special monthly pension 
due to the need for the aid and attendance of another.  Such 
finding obviates the need to consider whether the veteran is 
permanently housebound.  In this regard, payments at the aid 
and attendance rate are greater than those at the housebound 
rate, which is the lesser inclusive benefit.


ORDER

Special monthly pension by reason of the need for aid and 
attendance of another is granted, subject to those provisions 
governing the payment of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

